Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As argued by Applicant within pages 10-11 of the response Heidtmann does not fairly teach replacing the granulated viscoelastic foam of Blazar with a solid, continuous piece of foam that would afford the hydrophobicity presented as a measured water uptake between about 0% (w/w) and about 30% (w/w), an average cell size between about 0.16 mm and about 3 mm, and an air permeability between about 1.0 liters per second and about 6.0 liters per second and a post-drying measured water uptake of less than about 20% after a single wash and dry cycle, with the post-drying measured water uptake determined by measuring a first weight of the molded viscoelastic foam core prior to washing and drying, washing the molded viscoelastic foam core in water, drying the molded viscoelastic foam core at a temperature of about 50-65° C for between about 60 minutes and about 120 minutes, measuring a second weight of the molded viscoelastic foam core immediately after drying, and comparing the first weight to the second weight to determine a percentage weight increase. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                 /MICHAEL SAFAVI/                                                                 Primary Examiner, Art Unit 3631                                                                                                                                    


















MS
September 04, 2022